Citation Nr: 0017279	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-34 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


INTRODUCTION

The veteran had active service from December 1975 until 
December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

At the time the appeal was remanded by the Board in December 
1997, the issue of entitlement to service connection for 
Raynaud's phenomenon was also in appellate status.  A March 
1999 RO decision granted service connection for Raynaud's 
phenomenon.  Therefore, the issue of entitlement to service 
connection for Raynaud's phenomenon is moot and will not be 
considered by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Systemic lupus erythematosus is not related to active 
service or service-connected disability.  


CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in active service, and is not proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107.  The veteran has been afforded 
multiple VA examinations and personal hearings, and treatment 
records have been obtained.  While the veteran's 
representative has argued that the examination accomplished 
following the Board's December 1997 remand does not comply 
with the terms of the remand under Stegall v. West, 
11 Vet. App. 268, 270-71 (1998), a review of the Board's 
remand and the report of the September 1998 VA examination 
reflect that the terms of the remand have been met.  In this 
regard, the examiner who accomplished the September 1998 
examination is the same examiner who accomplished a December 
1996 VA examination.  There is no evidence of record that 
this examiner was not appropriate for purposes of conducting 
the examination, and the report of the examination reflects 
that the claims file was reviewed, and the examination was 
thorough and complete.  Further, the veteran was requested to 
provide additional information regarding treatment, and he 
complied.  Additional treatment records have been sought and 
received in compliance with the Board's remand.  

The representative has also argued that the opinion provided 
by the September 1998 VA examiner was not responsive to the 
Board's remand because it did not opine with the exact remand 
language regarding "whether it is at least as likely as 
not."  However, a review of the examination report reflects 
that the examiner's opinion, with respect to the disabilities 
of systemic lupus erythematosus and Raynaud's phenomenon, 
addresses the probability of their occurrence in service, and 
the Board believes that this opinion is responsive to the 
request with respect to the examiner's belief as to whether 
the indicated disabilities were manifested during service.  
Therefore, the Board concludes that the Board's remand 
requirements have been complied with, and further remand 
under Stegall is not in order because there is no further 
remand order to be complied with.  The Board is satisfied 
that all available relevant evidence has been properly 
developed, and that no further evidence is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and a central nervous system 
disorder becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury, or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

A review of the record, with respect to the veteran's service 
medical records, reflects that in the veteran's substantive 
appeal, received in August 1996, reference is made to a June 
1981 service optometry clinic record indicating "SLE neg."  
This appears to be a reference by the veteran to the belief 
that SLE refers to systemic lupus erythematosus.  While SLE 
may be a medical abbreviation for systemic lupus 
erythematosus, in the context of an optometry examination it 
is also likely that it means slit lamp examination.  Since 
the reference to "SLE neg." was not made in a clear context 
of evaluating or referring to systemic lupus erythematosus, 
the Board concludes that this reference to SLE is of no 
probative value in determining whether or not the veteran's 
currently manifested systemic lupus erythematosus is related 
to his active service.  

Remaining service medical records are silent for complaint, 
finding, or treatment with respect to systemic lupus 
erythematosus.  The veteran has, in various statements and 
testimony, indicated his belief that many manifestations 
reported on service medical records, including chest pain, 
knee pain, thigh and leg pain, low back pain, and swollen 
eyelid, were initial manifestations of systemic lupus 
erythematosus.  However, since the record does not indicate 
that either the veteran or his spouse have any medical 
expertise, they are not qualified to establish a medical 
diagnosis or show a medical etiology merely by their own 
assertions, as such matters require medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, while 
the veteran and his spouse may describe symptoms, any 
diagnosis or an attempt to establish a diagnosis or etiology 
between symptoms experienced in service and the diagnosis of 
systemic lupus erythematosus will not be accorded any 
probative weight because of the lack of any medical 
expertise.  

The record reflects that the veteran's systemic lupus 
erythematosus was first diagnosed in 1993.  In this regard, a 
September 1993 private medical record reflects diagnoses that 
include systemic lupus erythematosus that has been crossed 
out and undifferentiated CTD written in above it.  An October 
1993 private consultation report reflects an impression of 
systemic lupus erythematosus, and a November 1993 private 
treatment record reflects a diagnosis of systemic lupus 
erythematosus.  A May 1994 letter from a private physician 
indicates that the veteran had significant pericardial 
effusion in August 1993, and was subsequently found to have 
systemic lupus erythematosus.  There is no competent medical 
evidence that indicates that the veteran's systemic lupus 
erythematosus was diagnosed prior to 1993.  Further, the 
competent medical evidence reflects that the veteran has 
continued to receive treatment for systemic lupus 
erythematosus since 1993.  

The veteran has also submitted literature and articles 
relating to systemic lupus erythematosus.  While this 
evidence does provide information with respect to possible 
symptoms associated with systemic lupus erythematosus, it 
does not address specifically the veteran's symptoms during 
service, or other possible etiologies for symptoms 
experienced by the veteran during service, as well as the 
subsequent diagnosis of his systemic lupus erythematosus.  
Therefore, this evidence will be accorded extremely small 
probative weight on the basis that it indicates the 
possibility of some of the symptoms experienced by the 
veteran being related to systemic lupus erythematosus, but 
does not indicate that his specific symptoms were related 
thereto.  

The competent medical evidence that addresses any 
relationship between the veteran's systemic lupus 
erythematosus, first diagnosed in 1993, and his active 
service, consists of a March 1995 letter from a private 
physician and reports of VA examinations, conducted in 1995, 
1996, and 1998.  

A March 1995 letter from a private physician reflects that 
the physician had provided the veteran care since August of 
1993.  It indicates that the veteran then had a diagnosis of 
systemic lupus erythematosus, and the veteran had shown 
multiple involvement including seizures, peripheral 
neuropathy, and more subtle central nervous system effects, 
including mood and thought disturbance.  The onset of the 
veteran's systemic lupus erythematosus was not possible to 
determine.  This evidence will be accorded medium probative 
weight because it is provided by a competent medical 
professional, but the record does not indicate that this 
physician had access to the veteran's service medical 
records.  

The report of a May 1995 VA examination does not indicate 
that the examiner had access to the veteran's service medical 
records.  It reflects that the veteran reported various 
symptoms to the examiner, including finger blanching and knee 
swelling.  It also notes that the veteran had the onset of a 
seizure disorder during service.  The assessment included 
history of systemic lupus erythematosus, first diagnosed in 
1993.  It was the examiner's opinion that the veteran in all 
likelihood had symptoms of early systemic lupus erythematosus 
while in the military, including the onset of Raynaud's 
phenomenon, joint swelling, and very possibly CNS involvement 
with seizure disorder, and that the veteran's seizure 
disorder might relate to the veteran's systemic lupus 
erythematosus.  Raynaud's phenomenon was also diagnosed in 
association with systemic lupus erythematosus, as was 
fibromyalgia.  This examination will be accorded medium 
probative weight because the examiner is a competent medical 
professional, but he did not have access to the veteran's 
service medical records at the time of the examination.  

A September 1995 addendum by the examiner who performed the 
May 1995 examination reflects that the examiner then had the 
veteran's records available for review, and reviewed those 
records, including the veteran's service medical records.  
Following this review the examiner concluded that it was 
likely that the veteran's seizure disorder was secondary to a 
concussion secondary to a head injury as a youth.  In 
summary, the examiner concluded that the seizure disorder was 
secondary to a head injury or concussion, and not a result of 
manifestations of systemic lupus erythematosus, and Raynaud's 
phenomenon was not a manifestation of systemic lupus 
erythematosus during service.  This addendum will be accorded 
large probative weight because the examiner had the knowledge 
that he gained as a result of examining the veteran in May 
1995, as well as the benefit of having reviewed the veteran's 
prior medical history, including his service medical records.  

The report of a December 1996 VA examination relating to the 
veteran's seizure disorder does not indicate that the 
examiner had access to the veteran's prior medical records, 
including his service medical records.  The assessment 
concludes that the veteran's seizure disorder had its onset 
during service, and that systemic lupus erythematosus was 
associated with Raynaud's disease and fibromyalgia.  This 
examination report will be accorded medium probative weight 
because the examiner is a competent individual to examine the 
veteran, but the examiner did not have access to the 
veteran's prior medical records, including his service 
medical records, at the time of the examination.  

The report of a September 1998 VA examination reflects that 
the examiner reviewed all of the veteran's medical records, 
including service medical records.  A complete and thorough 
discussion of the prior history relating to the veteran's 
systemic lupus erythematosus was reported.  The assessment 
included collagen vascular disease, not completely 
differentiated in the examiner's opinion.  The date of 
diagnosis was approximately during the year of 1993, and 
during active military service there were no significant 
abnormalities identified to clearly indicate that the veteran 
had a diagnosable collagen vascular disorder at that time.  
This examination report will be accorded large probative 
weight because this examiner is the same examiner who 
conducted the December 1996 VA examination, having the 
benefit of examining the veteran on two occasions, as well 
as, in 1998, having the benefit of reviewing the veteran's 
complete medical record.  

On the basis of the above analysis there is evidence of 
medium probative weight, consisting of the March 1995 private 
record and the May 1995 report of VA examination, that 
indicate that the veteran's seizures were related to his 
systemic lupus erythematosus.  There is evidence of large 
probative weight that indicates that his seizures are 
secondary to a head injury as a youth, and not related to his 
systemic lupus erythematosus.  With consideration that the 
evidence accorded large probative weight was provided by the 
same examiner who gave the initial examination in May 1995, 
effectively negating the conclusion reached by that examiner 
at that time, as well as the evidence being accorded large 
probative weight on the basis of the examiner having access 
to complete medical records, a preponderance of the evidence 
is against a finding that the veteran's seizure disorder is 
related to his systemic lupus erythematosus.  

There is evidence of medium probative weight that indicates 
that the onset of the veteran's systemic lupus erythematosus 
is not possible to detect in the form of the March 1995 
private physician letter.  The May 1995 evidence of medium 
probative weight is effectively negated by the September 1995 
addendum by the same examiner that has been accorded large 
probative weight.  While the December 1996 examiner 
associated the veteran's systemic lupus erythematosus with 
his Raynaud's disease when he had no medical records to 
review, the same examiner concluded, in September 1998, that 
the veteran's Raynaud's disease existed during service, but 
there were no abnormalities during service to diagnose the 
veteran's systemic lupus erythematosus during service.  With 
consideration of the weights that have been accorded the 
evidence, a preponderance of the evidence is against a 
finding that the veteran's Raynaud's disease is associated 
with his systemic lupus erythematosus, and a preponderance of 
the evidence is against a finding that the veteran's systemic 
lupus erythematosus was initially manifested during active 
service or prior to 1993 following discharge from active 
service.  

Service connection is in effect for Raynaud's phenomenon, 
seizure disorder, and ganglion cyst of the left wrist.  There 
is no competent medical evidence that indicates that systemic 
lupus erythematosus is proximately due to or the result of, 
or has been chronically worsened by Raynaud's phenomenon, 
seizure disorder, or ganglion cyst of the left wrist.  As 
indicated above, a preponderance of the evidence is against a 
finding that either Raynaud's phenomenon or seizure disorder 
are associated with systemic lupus erythematosus.  Therefore, 
a preponderance of the evidence is against service connection 
for systemic lupus erythematosus on either a direct, 
presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  



ORDER

Service connection for systemic lupus erythematosus is 
denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

